Exhibit 10.1

SETTLEMENT AGREEMENT

AND MUTUAL RELEASES

I. PARTIES

This Settlement Agreement (this “Agreement”), dated as of the Effective Date (as
defined below), is entered into by and among the United States of America,
acting through the United States Department of Justice, on behalf of the Office
of Inspector General (“OIG-HHS”) of the Department of Health and Human Services
(“HHS”); the Office of Personnel Management (“OPM”); and the Department of
Defense TRICARE Management Activity (“TMA”) (collectively the “United States”);
defendant Medco Health Solutions, Inc. (“Medco”); defendant Diane M. Collins
(“Collins”); and relators George Bradford Hunt, Walter William Gauger and Joseph
Piacentile (collectively the “Relators”) through their authorized
representatives. (OIG-HHS, OPM, TMA, Medco, Collins and the Relators are each
referred to herein as a “Party” and are collectively referred to as the
“Parties.”)

II. PREAMBLE

As a preamble to this Agreement, the Parties recite the following:

A. Medco is a pharmaceutical services company that administers pharmacy benefit
management (“PBM”) services for health plans and employers, including
governmental employers. Medco operates mail order pharmacies and call centers
licensed by states and other political subdivisions, and employs pharmacists
subject to state licensing requirements. Medco provides mail order prescriptions
and related benefit services for federal employees and retirees and their
dependents and other federal beneficiaries, pursuant to contracts with federal
health programs, including the Federal Employees Health Benefits Program, a
federally-funded health care program providing health insurance to federal
employees, retirees and their families (“FEHBP”), TRICARE (formerly CHAMPUS),
and Medicare + Choice Plans. Medco is a Delaware Limited Liability Corporation
with its principal executive offices located at 100 Parsons Pond Drive, Franklin
Lakes, New Jersey 07417. Medco is the corporate successor of Merck-Medco Managed
Care, L.L.C., and operates or has operated prescription drug mail order
pharmacies under the names of wholly-owned subsidiaries including Merck-Medco
Managed Care of California, Inc., Merck-Medco Rx Services of Florida No. 2,
L.L.C., Merck-Medco Rx Services of Florida, L.L.C., Merck-Medco Rx Services of
Massachusetts, L.L.C., Merck-Medco Rx Services of Nevada, Inc., Merck-Medco Rx
Services of New Jersey, L.L.C., Merck-Medco Rx Services of New York, L.L.C.,

 

Case No. 99-CV-2332      



--------------------------------------------------------------------------------

Merck-Medco Rx Service of Ohio, Ltd., Merck-Medco Rx Services of Ohio No. 2,
Ltd., Merck-Medco Rx Services of Oklahoma, L.L.C., Merck-Medco Rx Services of
Pennsylvania, L.L.C., Merck-Medco Rx Services of Texas, L.L.C., Merck-Medco Rx
Services of Virginia , L.L.C., and Merck-Medco Rx Services of Washington, Inc.
For purposes of this Agreement, unless the context clearly requires otherwise,
the term “Medco” shall be deemed to include Medco Health Solutions, Inc., and
its past and present parents, subsidiaries, predecessors and successors and each
of the assigns of any of the foregoing.

B. Collins was the Vice President, General Manager of Merck-Medco Rx Services of
Florida No. 2, L.L.C. from January 1999 through January 2001.

C. Relator George Bradford Hunt (“Hunt”) and Relator Walter W. Gauger (“Gauger”)
are pharmacists who were employed by defendant Medco prior to 1999 at its Las
Vegas, Nevada pharmacy facility. On May 6, 1999, Relators Hunt and Gauger filed
a qui tam action in the United States District Court for the Eastern District of
Pennsylvania captioned United States ex rel. George Bradford Hunt and Walter W.
Gauger, Relators, and the States of Florida, California, Illinois, Tennessee,
Texas, Michigan, Louisiana, Nevada, Massachusetts, Virginia, and the District of
Columbia v. Merck & Co., Inc. Merck-Medco Managed Care, L.L.C., and Medco Health
Solutions. Inc., Case No. 99-CV-2332. Relators Hunt and Gauger thereafter filed
an Amended Complaint on February 16, 2000, a Second Amended Complaint on
March 18, 2003, and a Third Amended Complaint on October 3, 2003. On
February 10, 2000, Relator Joseph Piacentile (“Piacentile”), never employed by
Medco, filed a qui tam action in the United States District Court for the
Eastern District of Pennsylvania captioned United States of America ex rel.
Joseph Piacentile v. Merck & Co. Inc. and Merck-Medco Managed Care, L.L.C., Case
No. 00-CV-737. The Hunt and Gauger qui tam Complaint and the Piacentile qui tam
Complaint were consolidated by Court order into one action at No. 00-CV-737
(hereinafter “the Civil Action”). The United States intervened in the
consolidated action on June 20, 2003, and filed its Complaint in intervention on
September 29, 2003, and an Amended Complaint (“Amended Complaint”) on
December 9, 2003. The United States served notice on all counsel of an intent to
file, but did not file, a Second Amended Complaint on August 13, 2004 (the
“Second Amended Complaint”). The Civil Action (including all Complaints filed by
Hunt, Gauger, and Piacentile prior to consolidation), the Amended Complaint, and
allegations of the Second Amended Complaint are referred to herein collectively
as the “Consolidated Action.”

 

Case No. 99-CV-2332    2   



--------------------------------------------------------------------------------

D. On or about April 26, 2004, Medco and the United States of America, acting
through the United States Department of Justice, consented to the entry of a
Consent Order of Court for Permanent Injunction, entered by the Clerk of Court
on May 20, 2004 (the “2004 Consent Order”), resolving certain civil claims for
injunctive relief pursuant to 18 U.S.C. § 1345 by the United States of America
in Count VI of the Amended Complaint. The 2004 Consent Order expressly did not
resolve any claim, right or cause of action for monetary damages, restitution or
penalties sought in Count I (False Claims Act, 31 U.S.C. § 3729 et seq.), Count
II (Anti-Kickback Act, 41 U.S.C. §§ 51, et seq.), or Counts III, IV and V
(principles of common law and equity) of the Amended Complaint.

E. The United States contends that Medco and Defendant Collins submitted or
caused to be submitted claims for payment, pursuant to the Federal Employees
Health Benefits Program, 5 U.S.C. §§ 8901-8914, and the TRICARE Program
(formerly known as CHAMPUS), 10 U.S.C. §§ 1071-1110, to the following
government-funded health care programs or plans: the Blue Cross Blue Shield
Association (“BCBSA”) under Contract No. CS 1039 (often referred to as the
Federal Employees Program (“FEP”) or the Service Benefit Plan (“SBP”)), the
Government Employees Hospital Association, Inc. (“GEHA”), the National
Association of Letter Carriers (“NALC”), the American Postal Workers Union
(“APWU”), the Special Agents Mutual Benefit Association (“SAMBA”), the
Department of Defense’s National Mail-Order Pharmacy (“NMOP”), the American
Foreign Service (“AFS”), the National Alliance of Postal Federal Employees
(“NAPFE”), and the Tennessee Valley Authority. The foregoing shall be
collectively referred to in this Agreement as the “Federal Plans.” Medco’s prime
contracts and subcontracts with the Federal Plans are hereinafter referred to,
singly and collectively, unless otherwise noted, as the “Federal Plan
Contracts.”

F. The United States contends that it has certain civil claims against Collins,
as specified in subparagraphs F.1 (to the extent Collins is named in the
Consolidated Action) and F.2 below, and against Medco, as specified in
subparagraphs F.1-F.4 below, for engaging in the following conduct during the
period from January 1, 1995, through December 31, 2004 (hereinafter referred to
as the “Covered Conduct”):

1. All allegations contained in the Consolidated Action.

 

Case No. 99-CV-2332    3   



--------------------------------------------------------------------------------

2. Under the Federal Plan Contracts, Medco agreed to certain performance
guarantees and was obligated to perform professional pharmacy services in
accordance with these contracts, state pharmacy laws and regulations, and
applicable codes of ethics. The United States alleges that Medco failed to
satisfy its contractual performance guarantees, accurately report its
performance under the Federal Plan Contracts, or meet its pharmacy practice
obligations, and in so doing submitted false claims for payment, made or used
false documents in support of false claims, and made or used false documents to
reduce a liability due the United States, in the following manner:

a. The United States alleges that Medco falsely reported turnaround performance
under Federal Plan Contracts, including under the FEP contract from 1996 through
2003 on its daily waterfall reports, monthly invoice packages reporting
turnaround and associated contract penalties, and Annual Statements as a result
of the following alleged practices or occurrences:

(i) Canceling, destroying or re-entering prescriptions into its prescription
database system to report a later and inaccurate prescription “receive date”
(date prescription was first received by Medco) for the purpose of showing Medco
had met contractual turnaround performance standards or for avoiding contractual
penalties;

(ii) Excluding prescriptions received toward the end of each month from the
monthly turnaround reports and contract penalty calculations (ie., the “end of
month” problem);

(iii) Reporting prescriptions canceled after the two-day or five-day turnaround
standard as though they had been canceled on or before the turnaround deadline,
thereby inappropriately reducing the denominator of the turnaround calculation
(i.e., failing to “freeze” turnaround results);

(iv) For managed care switches, reporting turnaround performance using the
receive date of the authorization to change the prescription, rather than the
receive date of the original prescription;

(v) For unfilled prescriptions delivered from one Medco facility to another for
processing, falsely recording or reporting the date of transfer or some other
date as the date of receipt, rather than the actual date the prescription was
first received by Medco;

(vi) Reporting falsely that prescriptions manifested on Saturday or Sunday had
been manifested on the preceding business day;

 

Case No. 99-CV-2332    4   



--------------------------------------------------------------------------------

(vii) Canceling prescriptions without a valid reason using a stop cancel code
“STCXL” in combination with reason code “CX999”;

(viii) Canceling prescriptions for which no record exists in Medco’s Protocol
Management Database (PMD);

(ix) Canceling prescriptions as “out of stock” using the OOSTK reason or
resolution code, when the drug called for by the prescription was not out of
stock; and

(x) Canceling prescriptions in doctor call, drug utilization review (“DUR”) and
other areas in the pharmacy without making an attempt to clarify the
prescription with the physician or patient.

b. The United States alleges that Medco dispensed prescriptions without properly
performing DUR, without screening, and without appropriately contacting
prescribers after screening;

c. The United States alleges that Medco failed to interpret or evaluate
prescriptions and resolve any errors or ambiguities in accordance with state
laws, regulations and standards of practice;

d. The United States alleges that Medco falsified paper or electronic pharmacy
records related to the dispensing process, which is defined as the time from
which Medco receives the written prescription through the time at which Medco
places the prescription medication in the mail;

e. The United States alleges that Medco improperly used pharmacy technicians and
other non-pharmacist personnel to perform functions which must by law be
performed by pharmacists, or under a pharmacist’s direct supervision, including
adjudicating and dispensing or canceling patient prescriptions without review or
supervision by a licensed pharmacists, engaging in direct discussions with
prescribers regarding dispensing and prescribing issues, counseling patients,
and performing DUR activities;

f. The United States alleges that Medco exceeded the state-established ratios of
ancillary personnel or technicians to pharmacists and failed to adequately
supervise and monitor ancillary pharmacy personnel or technicians;

g. The United States alleges that Medco established managerial structures and
practices which had the foreseeable effect of causing inadequate supervision of
pharmacy personnel and interfering with professional pharmacists’ ability to
exercise independent professional judgment;

 

Case No. 99-CV-2332    5   



--------------------------------------------------------------------------------

h. The United States alleges that Medco imposed production quotas on
professional and support personnel within mail order pharmacies, which had the
foreseeable effect of interfering with the professional obligation of
pharmacists to adequately ensure clarification of prescription drug orders with
prescribers prior to dispensing;

i. The United States alleges that Medco authorized non-pharmacist managerial
personnel to use professional pharmacist credentials and access codes, thereby
enabling non-pharmacists to alter prescription drug records and access patient
pharmacy records;

j. The United States alleges that there existed a discrepancy between the number
of prescriptions Medco billed for and claimed to have dispensed on its Annual
Statements from 1997 to 2002, and the lower number of prescriptions accounted
for on its turnaround reports during the same period;

k. The United States alleges that Medco failed to certify its year 2000 Annual
Statement to FEP;

l. The United States alleges that Medco submitted claims for prescriptions where
Medco dispensed less than (i.e., “shorted”) the quantity prescribed by the
physician and billed by Medco to the Federal Plans;

m. The United States alleges that Medco switched or changed patients’
prescriptions to different or more expensive or less effective drugs by
providing false, misleading, or incomplete information or without the knowledge
or consent of the patient or physician or without approval of the relevant
Federal Plan;

n. The United States alleges that Medco shipped and billed the government for
drugs the patient never ordered;

o. The United States alleges that Medco shipped and billed the government for
drugs without ensuring the correct number, strength, dosage, and type of drugs
were dispensed;

 

Case No. 99-CV-2332    6   



--------------------------------------------------------------------------------

p. The United States alleges that Medco failed to provide accurate, complete,
timely and reliable information to patients and physicians concerning: (i) the
reasons for, costs relating to, and effect of the drug switches, in order to
induce them to approve the switch, or withdraw their objection to the switch;
(ii) whether and when prescriptions had been received where the prescription had
been improperly cancelled; and (iii) pharmacists’ views concerning whether
generic drugs sold by Medco were always “just as good as” brand name drugs;

q. The United States alleges that Medco restocked and reused returned
medication;

r. The United States alleges that Medco failed to monitor clinical outcomes for
drug switches for its patients;

s. The United States alleges that Medco fabricated records of calls to
physicians in connection with doctor call, DUR, managed care, and other required
physician contacts, and otherwise created false records of contact with
physicians;

t. The United States alleges that Medco failed to provide required customer
service and counseling;

u. The United States alleges that Medco falsified reports of Class A error rates
to improve recorded performance;

v. The United States alleges that Medco failed to pursue cost reduction
opportunities with certain manufacturers, in return for payment of inducements
by their competitor manufacturers, including Merck & Co., Inc. (“Merck”), to
Medco;

w. The United States alleges that Medco promoted drugs then likely to remain on
patent for long periods of time, and switched patients from drugs which would be
subject to generic competition and cost reductions in the near future;

x. The United States alleges that Medco switched patients from drugs with a
generic equivalent to drugs without a generic equivalent;

y. The United States alleges that Medco promoted a formulary that favored
expensive drugs;

z. The United States alleges that Medco induced FEP to execute or renew
contracts based on the false statements regarding Medco’s performance; and

 

Case No. 99-CV-2332    7   



--------------------------------------------------------------------------------

aa. the United States alleges that Medco charged excessive prices for generics
at mail.

3. The United States alleges that Medco offered or made improper payments, as
specifically set forth below in subparagraphs (a) through (e), in the form of
implementation allowances, contract allowances, data fees, credits, up-front
payments, cash, and services to certain health plans to induce the plans to
select Medco as a pharmacy benefit management subcontractor, or to retain Medco
as a pharmacy benefit management subcontractor.

a. Medco made payments to Oxford Health Plans pursuant to an Alliance Agreement
dated September 7, 2001, and a Prescription Drug Administrative Service
Agreement dated September 7, 2001;

b. Medco made payments pursuant to a Data License Agreement dated
November 11,1998, a Pharmacy Benefit Management Agreement dated November 11,
1998, a Cooperation Agreement dated November 11, 1998, and a Pharmacy Benefit
Management Agreement, dated January 1, 2004;

c. Medco offered to make payments to Great West Life Annuity & Insurance Co. in
connection with Requests for Proposals issued in June 2001 and January 2004;

d. Medco offered or made payments to a health plan (i) pursuant to (A) a
Prescription Drug Program Agreement dated January 1, 1995; (B) a Prescription
Program Agreement dated January 1, 2001; and (C) an Integrated Prescription Drug
Program Master Agreement dated October 1, 2002; and (ii) pursuant to any and all
amendments to the agreements identified in subclause (i) as in effect prior to
January 1, 2005; and

e. Medco offered or made payments to a health plan (i) pursuant to (A) a
Pharmacy Benefit Services Agreement dated August 18, 1999; (B) a renewal letter
dated October 1, 2002; and (C) a preliminary agreement dated December 17, 2004,
and (ii) pursuant to any and all amendments to the agreements identified in
subclause (i) as in effect prior to January 1, 2005.

4. The United States alleges that Medco solicited and received improper payments
(or, as to Merck, imputed payments) from pharmaceutical manufacturers to induce
or reward Medco for improperly providing favorable consideration to each such
pharmaceutical manufacturer’s products; to induce Medco to promote the sale of
such manufacturers’ products; to favor such manufacturers’ products over
different

 

Case No. 99-CV-2332    8   



--------------------------------------------------------------------------------

chemical compounds in the treatment of certain diseases; to favor and advocate
such manufacturers’ products in formulary placement; and to advocate switches to
those favored products by physicians. These payments (or, as to Merck, imputed
payments) were allegedly made in the form of rebates, regardless of how
characterized, discounts, patient conversion payments, market share movement
payments, market share incentives, data fees, commissions, mail service purchase
discounts, administrative or management fees, educational grants, outcomes
research studies, RationalMed, clinical consulting services, nominally-priced
products, disease management program payments, and strategic alliances.

The United States alleges that the payments set forth in this Paragraph 4 and in
Paragraph 3 above constitute improper kickbacks, and that, based on such
payments, Medco knowingly caused false claims to be made to the United States.
The United States further alleges that to the extent the above-described
payments in Paragraphs 3 and 4 were not passed through, shared with or
disclosed, Medco caused false claims to be made to the United States.

G. This Agreement is made in compromise of disputed claims. It is neither an
admission of liability by either Medco or Collins nor a concession by the United
States that its claims are not well founded. Medco and Collins each expressly
denies the allegations of the United States and the Relators as set forth herein
and in the Consolidated Action and each such Party denies that it has engaged in
any wrongful conduct relating to the Covered Conduct. Neither this Agreement,
its execution, or the performance of any obligations under it, including any
payments, nor the fact of the settlement, is intended to be, or shall be
understood as, an admission of liability or wrongdoing, or other expression
reflecting upon the merits of the dispute by Medco or by Collins. Further,
nothing contained in this Agreement shall be interpreted or construed as an
agreement or acknowledgment by Medco or by Collins as to whether any
pharmaceutical manufacturer, customer, or other entity which has, or previously
has had, a contract with Medco has at any time engaged in any of the conduct
alleged as wrongful in this Agreement or in the Consolidated Action.

To avoid the delay, uncertainty, inconvenience, and expense of litigation of the
above claims, the Parties reach a full and final settlement of all claims
pursuant to the Terms and Conditions below.

 

Case No. 99-CV-2332    9   



--------------------------------------------------------------------------------

III. TERMS AND CONDITIONS

1. In consideration for the promises and agreements of the Parties as set forth
herein, Medco agrees to pay to the United States $137,500,000.00 (the
“Settlement Amount”), plus interest as described in the letter from Medco to the
United States of October 3, 2006 (the “Interest Letter”). The Settlement Amount
shall constitute a debt immediately due and owing on the Effective Date (as
defined in Paragraph 32 below) of this Agreement. Medco agrees to pay the full
Settlement Amount to the United States by electronic funds transfer pursuant to
written instructions to be provided by the United States Attorney’s Office for
the Eastern District of Pennsylvania. Medco agrees to make this electronic funds
transfer within fourteen (14) calendar days of the Effective Date of this
Agreement.

2. Subject to the exceptions set forth in Paragraph 7 below, and in
consideration of the obligations of Medco set forth in this Agreement,
conditioned upon Medco’s full and timely payment of the Settlement Amount, the
United States (on behalf of itself, its officers, agents, agencies, and
departments), releases Medco and each of its past and present officers,
directors, employees (including Collins), attorneys, insurers, and assigns of
any of the foregoing (each a “Medco Released Party” and, collectively, the
“Medco Released Parties”) from any civil or administrative monetary claim that
the United States has or may have for the Covered Conduct under the False Claims
Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. §
1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; the
Public Contract Anti-Kickback Act, 41 U.S.C. § 51, et seq.; any and all common
law causes of action for fraud, unjust enrichment, payment by mistake, or breach
of contract; and any civil monetary claim arising under the aforementioned
statutes and common law theories based on a violation of the Federal health care
program anti-kickback statute, 42 U.S.C. § 1320a-7b(b).

3. Subject to the exceptions set forth in Paragraph 7 below, in consideration of
the obligations of Medco set forth in this Agreement, conditioned upon Medco’s
full and timely payment of the Settlement Amount, each Relator, for himself and
for his respective heirs, successors, attorneys, agents, representatives, and
assignees (collectively, the “Relator Releasors”), releases and forever
discharges Medco and each other Medco Released Party from any claim the Relators
ever had, has or may have relating to the Covered Conduct, including any civil
monetary claim based on or under the False Claims Act, 31 U.S.C. §§ 3729- 3733,
and all state analogues thereto. Each Relator for himself and for his respective
heirs, successors,

 

Case No. 99-CV-2332    10   



--------------------------------------------------------------------------------

attorneys, agents, representatives and assignees releases and forever discharges
all other Relators and their respective heirs, successors, attorneys, agents,
representatives and assignees from any claim that he ever had, has, or may have,
arising out of or in connection with the Covered Conduct and the United States’
and Relators’ investigation and prosecution thereof.

4. In consideration of the obligations of Medco set forth in this Agreement and
the Corporate Integrity Agreement entered into by and between Medco, the Office
of Inspector General of OPM (“OIG-OPM”) and OIG-HHS (the “CIA”), conditioned
upon Medco’s full and timely payment of the Settlement Amount, OIG-HHS agrees to
release and refrain from instituting, directing or maintaining any
administrative action seeking exclusion from the Medicare, Medicaid, and any
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) under
42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law), or 42 U.S.C. §
1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited
activities), for the Covered Conduct against Medco, except as expressly reserved
in Paragraph 7 below, and as reserved in this Paragraph. The OIG-HHS expressly
reserves all rights to comply with any statutory obligations to exclude any
Medco Released Party from Medicare, Medicaid, and other Federal health care
programs under 42 U.S.C. § 1320a-7(a) (mandatory exclusion) relating to the
Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking
action against entities or persons, or for conduct and practices, for which
claims have been reserved in Paragraph 7 below.

5. In consideration of the obligations of Medco set forth in this Agreement,
conditioned upon Medco’s full and timely payment of the Settlement Amount, TMA
agrees to release and refrain from instituting, directing or maintaining any
administrative action seeking exclusion from the TRICARE Program for the Covered
Conduct against Medco under 32 C.F.R. § 199.9, except as reserved in Paragraph 7
below and as reserved in this Paragraph. TMA expressly reserves authority to
exclude any Medco Released Party from the TRICARE Program under 32 C.F.R. §§
199.9(f)(1)(i)(A), (f)(1)(i)(B), and (f)(1)(iii) relating to the Covered
Conduct. Nothing in this Paragraph precludes TMA or the TRICARE Program from
taking action against entities or persons, or for conduct and practices, for
which claims have been reserved in Paragraph 7 below.

6. In consideration of the obligations of Medco set forth in this Agreement,
conditioned upon Medco’s full and timely payment of the Settlement Amount, OPM
agrees to release and refrain from instituting, directing or maintaining any
administrative action seeking exclusion from the FEHBP against Medco or any
other

 

Case No. 99-CV-2332    11   



--------------------------------------------------------------------------------

Medco Released Party under 5 U.S.C. § 8902a or 5 C.F.R. Part 970, relating to
the Covered Conduct, except as reserved in Paragraph 7 below, and as reserved in
this Paragraph. OPM expressly reserves all rights to comply with any statutory
obligations to debar any Medco Released Party from the FEHBP under 5 U.S.C. §
8902a(b) (mandatory debarment) relating to the Covered Conduct. Nothing in this
Paragraph precludes OPM from taking action against entities or persons, or for
conduct and practices, for which claims have been reserved in Paragraph 7 below.

7. Notwithstanding any term of this Agreement, specifically reserved and
excluded from the scope and terms of this Agreement as to any entity or person
(including Medco, Collins and Relators) are the following claims of the United
States:

a. Any civil, criminal, or administrative liability arising under Title 26, U.S.
Code (Internal Revenue Code);

b. Any criminal liability;

c. Except as explicitly stated in this Agreement, any administrative liability,
including mandatory exclusion from Federal health care programs;

d. Any liability to the United States (or its agencies) for any conduct other
than the Covered Conduct;

e. Any liability of any individuals or entities not specifically and expressly
released by this Agreement, including drug manufacturers and clients and
customers of Medco;

f. Any liability based upon such obligations as are created by this Agreement;

g. Any liability based upon obligations created by the 2004 Consent Order;

h. Any liability for personal injury or property damage or for other
consequential damages arising therefrom;

i. Any administrative liability against individuals, including current and
former directors, officers, and employees of Medco and other Medco corporate
entities.

8. Relators and the United States have entered into separate and contemporaneous
agreements (the “Relator Share Agreements”) setting forth the Relators’
respective shares under 31 U.S.C. §3730(d). Each Relator, for himself and his
heirs, successors, representatives, attorneys, agents, and assignees, agrees not
to object to this Agreement or to the allocation of proceeds to his claims as
set forth

 

Case No. 99-CV-2332    12   



--------------------------------------------------------------------------------

in the Relator Share Agreements dated October 23, 2006, and agrees and confirms
that both this Agreement and the Relator Share Agreements are “fair, adequate,
and reasonable under all the circumstances,” pursuant to 31 U.S.C. §
3730(c)(2)(B). In addition, each Relator, for himself and his heirs, successors,
representatives, attorneys, agents, and assignees, agrees not to object to the
separately executed settlement agreement dated October 23, 2006, relating to the
United States ex rel. Schumann v. Medco, and agrees and confirms that both said
agreement and the allocations of proceeds thereunder are “fair, adequate, and
reasonable under all the circumstances,” pursuant to 31 U.S.C. § 3730(c)(2)(B).
Conditioned upon full and prompt receipt of Relators’ respective shares as set
forth in those Relator Share Agreements, each Relator, for himself and for his
respective heirs, successors, representatives, attorneys, agents, and assignees,
in full settlement of any claims such Relator may have under this Agreement,
releases and forever discharges the United States, its officers, agents, and
employees, from any claims arising from or relating to 31 U.S.C. § 3730, from
any claims arising from the filing of the Civil Action, and from any other
claims for a share of the Settlement Amount, that such Relator ever had, has or
may have. This Agreement does not resolve or in any manner affect any claims the
United States has or may have against any of the Relators arising under Title
26, U.S. Code (Internal Revenue Code), or any claims arising under this
Agreement.

9. Relators and Medco have entered into separate agreements (“Relator-Medco
Agreements”) setting forth amounts to be paid to Relators for expenses,
attorneys fees and costs pursuant to 31 U.S.C. § 3730(d) and to Relators Hunt
and Gauger for expenses, attorneys fees and costs pursuant to the Massachusetts
False Claims Law and the Nevada False Claims Act. Conditioned upon full and
timely receipt of the payment described in the Relator-Medco Agreements, without
in any way limiting the terms of Paragraph 3 above, each Relator, for himself
and for his respective heirs, successors, attorneys, agents, representatives,
and assignees releases and forever discharges the Medco Released Parties
(including Collins) from any and all claims that such Releasor ever had, has or
may have pursuant to 31 U.S.C. § 3730(d) in connection with the Consolidated
Action and for expenses or attorneys fees and costs pursuant to the
Massachusetts False Claims Law and the Nevada False Claims Act.

 

Case No. 99-CV-2332    13   



--------------------------------------------------------------------------------

10. Medco and Collins each waives and will not assert any defenses such Party
may have to any criminal prosecution or administrative action relating to the
Covered Conduct not otherwise released pursuant to the terms hereof that may be
based in whole or in part on a contention that, under the Double Jeopardy Clause
in the Fifth Amendment of the Constitution, or under the Excessive Fines Clause
in the Eighth Amendment of the Constitution, this Agreement bars a remedy sought
in such criminal prosecution or administrative action. Nothing in this Paragraph
or any other provision of this Agreement constitutes an agreement by the United
States concerning the characterization of the Settlement Amount for purposes of
the Internal Revenue laws, Title 26 of the United States Code.

11. Medco and Collins (collectively, the “Medco Releasors”) each release and
forever discharge the United States, its agencies, employees, servants and
agents, as well as each of the Relators and their respective attorneys, heirs,
successors, agents, representatives and assignees (collectively, the “Relator
Releasees”) from any and all claims that any Medco Releasor ever had, has or may
have relating to the Covered Conduct and the United States’ and the Relators’
investigation and prosecution thereof and Relators Hunt’s and Gaugers employment
with Medco.

12. The Settlement Amount shall not be decreased as a result of the denial of
claims for payment now being withheld from payment by any Medicare carrier or
intermediary, TRICARE carrier or payer, FEHBP carrier or payer, or any state
payer, related to the Covered Conduct; and Medco shall not resubmit to any
Medicare carrier or intermediary, TRICARE carrier or payer, FEHBP carrier or
payer, or any state payer any previously denied claims related to the Covered
Conduct, and shall not appeal any such denials of claims.

 

Case No. 99-CV-2332    14   



--------------------------------------------------------------------------------

13. Medco agrees to the following:

a. Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social
Security Act, 42 U.S.C. §§ 1395-1395hhh and 1396-1396y; and the regulations and
official program directives promulgated thereunder) incurred by or on behalf of
Medco, its present or former officers, directors, employees, shareholders, and
agents in connection with the following shall be “unallowable costs” on
government contracts and under the Medicare Program, Medicaid Program, TRICARE
Program, and Federal Employees Health Benefits Program (FEHBP):

i. the matters covered by this Agreement;

ii. the United States’ audit(s) and civil investigation(s) of the matters
covered by this Agreement;

iii. Medco’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil investigation(s) in connection
with the matters covered by this Agreement (including attorney’s fees paid on
behalf of Medco, Collins, and others related to this action), and implementation
of the 2004 Consent Order;

iv. the negotiation and performance of this Agreement;

v. the payment Medco makes to the United States pursuant to this Agreement and
any payments that Medco may make to Relators, including costs and attorneys
fees; and

vi. the negotiation of, and obligations undertaken pursuant to the CIA to:

(a) retain an independent review organization to perform annual reviews as
described in Section III of the CIA; and

(b) prepare and submit reports to the OIG-HHS.

However, nothing in this Paragraph13.a.(vi) that may apply to the obligations
undertaken pursuant to the CIA affects the status of costs that are not
allowable based on any other authority applicable to Medco. (All costs described
or set forth in this Paragraph13.a. are hereafter “unallowable costs.”)

b. Future Treatment of Unallowable Costs: These unallowable costs shall be
separately determined and accounted for by Medco, and Medco shall not charge
such unallowable costs directly or indirectly to any contracts with the United
States or any State Medicaid program, or seek

 

Case No. 99-CV-2332    15   



--------------------------------------------------------------------------------

payment for such unallowable costs through any cost report, cost statement,
information statement, or payment request submitted by Medco or any of its
subsidiaries or affiliates to the Medicare, Medicaid, TRICARE, or FEHBP
Programs.

c. Treatment of Unallowable Costs Previously Submitted for Payment: Medco
further agrees that within 90 days of the Effective Date of this Agreement it
will identify to applicable Medicare and TRICARE fiscal intermediaries,
carriers, or contractors, and Medicaid and FEHBP fiscal agents, any unallowable
costs (as defined in this Paragraph) included in payments previously sought from
the United States, or any State Medicaid program, including payments sought in
any cost reports, cost statements, information reports, or payment requests
already submitted by Medco or any of its subsidiaries or affiliates, and shall
request, and agree, that such cost reports, cost statements, information
reports, or payment requests, even if already settled, be adjusted to account
for the effect of the inclusion of the unallowable costs. Medco agrees that the
United States, at a minimum, shall be entitled to recoup from Medco any
overpayment plus applicable interest and penalties as a result of the inclusion
of such unallowable costs on previously-submitted cost reports, information
reports, cost statements, or requests for payment.

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Medco or any of its subsidiaries or affiliates on the
effect of inclusion of unallowable costs (as defined in this Paragraph) on
Medco’s or any of its subsidiaries’ or affiliates’ cost reports, cost
statements, or information reports.

d. Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine Medco’s books and records to
determine that no unallowable costs have been claimed in accordance with the
provisions of this Paragraph.

14. Medco agrees to cooperate fully and truthfully with the United States’
investigation, if any, of individuals and entities not released in this
Agreement. Upon reasonable notice, Medco shall (a) make reasonable efforts to
facilitate access to, and encourage the cooperation of its directors, officers,
and employees for interviews and testimony, consistent with the rights and
privileges of such individuals, (b) furnish to the United States, upon
reasonable request, any non-privileged documents in its possession, custody or
control; and (c) make commercially reasonable efforts to cause any attorneys,
auditors,

 

Case No. 99-CV-2332    16   



--------------------------------------------------------------------------------

investment bankers, or consultants engaged by Medco to furnish to the United
States, upon reasonable request, any non-privileged documents in the possession,
custody or control of any such third party. Medco and the United States will
cooperate in good faith to avoid duplicate production of documents.

15. Medco agrees that it shall not seek payment for any of the monies owed under
this Agreement from any health care beneficiaries or their parents, sponsors,
legally responsible individuals, or third-party payers. Medco waives any causes
of action against these beneficiaries or their parents, sponsors, legally
responsible individuals, or third party payers based upon the claims for payment
covered by this Agreement. Medco waives and shall not seek payment for any of
the health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payers based upon the claims defined as Covered Conduct.

16. Each Party agrees to the following:

a. Each Relator hereby covenants and agrees in respect of himself and all other
Relator Releasors on whose behalf he acts hereby that (i) no such Relator
Releasor will initiate or participate in bringing or pursuing any class action
against any of such Relator Releasor’s respective Relator Releasees in respect
of any such released claim in connection with the Covered Conduct (each a “Class
Action”); and (ii) if involuntarily included in any such Class Action as a
putative class member will opt out upon Medco’s written request from any such
Class Action.

b. Each Relator further hereby covenants and agrees in respect of himself and
all other Relator Releasors on whose behalf he acts hereby that no such Relator
Releasor will assist any third party in initiating or pursuing any Class Action
except where otherwise required by law.

17. Except as expressly set forth in Paragraphs 2, 3, 4, 5, 6, 8, 9 and 11
above, this Agreement is intended to be for the benefit of the Parties only, and
no Party releases, waives or otherwise discharges, and each Party expressly
reserves, any claims such Party may have against any other person or entity.

18. Nothing in this Agreement shall constitute a waiver of the rights of the
United States set forth in the 2004 Consent Order, nor shall this Agreement in
any way relieve Medco of any of its obligations as set forth in the 2004 Consent
Order. No waiver by any Party hereto of any one or more breaches or defaults by
the other Party in the performance of any of the provisions of this Agreement
shall operate or be construed as a waiver of any future breaches or defaults,
whether of a like or different nature. No failure or

 

Case No. 99-CV-2332    17   



--------------------------------------------------------------------------------

delay on the part of any Party in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. No Party
shall be required to give notice to enforce strict adherence to all terms of
this Agreement.

19. Medco warrants that it has reviewed its respective financial situations and
that it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(l), and will remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to Medco, within the meaning of 11
U.S.C. § 547(c)(1); and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to and do, in fact, represent a reasonably equivalent
exchange of value that is not intended to hinder, delay, or defraud any entity
that Medco was or became indebted to on or after the date of this transfer,
within the meaning of 11 U.S.C. § 548(a)(1).

20. Except as expressly provided to the contrary in this Agreement and allowed
by law, each Party shall bear its own legal and other costs incurred in
connection with this matter, including the preparation and performance of this
Agreement.

21. Medco represents that this Agreement is freely and voluntarily entered into
without any degree of duress or compulsion whatsoever.

22. Collins represents that this Agreement is freely and voluntarily entered
into without any degree of duress or compulsion whatsoever.

23. Relators Hunt, Gauger and Piacentile represent that this Agreement is freely
and voluntarily entered into without any degree of duress or compulsion
whatsoever.

24. This Agreement is governed by the laws of the United States. The Parties
agree that the exclusive jurisdiction and venue for any dispute arising between
and among the Parties under this Agreement is the United States District Court
for the Eastern District of Pennsylvania, except that disputes arising under the
CIA shall be resolved exclusively under the dispute resolution provisions in the
CIA.

 

Case No. 99-CV-2332    18   



--------------------------------------------------------------------------------

25. This Agreement, together with the Interest Letter, the CIA, the 2004 Consent
Order, the Relator Share Agreements and the Relator-Medco Agreements,
constitutes the complete agreement between the Parties with respect to the
subject matter hereof and thereof and supersedes all prior oral or written
communications between or among the Parties or any of their affiliates regarding
the subject matter hereof and thereof. This Agreement may not be amended except
by written consent of the Parties, provided, however, that (a) only Medco,
OIG-OPM and OIG-HHS must agree in writing to any modification of the CIA;
(b) only the Relators and the United States must agree in writing to any
modification of the Relator Share Agreements; and (c) only the Relators and
Medco must agree in writing to any modification of the Relator-Medco Agreements.

26. Promptly following the execution of this Agreement the United States will
sign and file stipulations of dismissal with prejudice of the Consolidated
Action and any and all allegations pertaining to the Covered Conduct (the
“Stipulations of Dismissal”).

27. The individuals signing this Agreement on behalf of Medco represent and
warrant that they are authorized by Medco to execute this Agreement. Each
individual signing this Agreement on behalf of Collins represents and warrants
that such individual is authorized by Collins to execute this Agreement. Each
individual signing this Agreement on behalf of a Relator represents and warrants
that they are authorized by the applicable Relator to execute this Agreement.
The United States signatories represent that they are signing this Agreement in
their official capacities and that they are authorized to execute this
Agreement. Each Party further warrants and represents that such Party has not
assigned or transferred, or purported to assign or transfer, to any person or
entity, any claims that such Party has or may have that are subject to this
Agreement.

28. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
Agreement.

29. This Agreement is binding on Collins’ and Medco’s successors, transferees,
heirs, and assigns.

30. This Agreement is binding on the Relators’ respective successors,
transferees, heirs, and assigns.

 

Case No. 99-CV-2332    19   



--------------------------------------------------------------------------------

31. All Parties consent to the disclosure of this Agreement, and information
about this Agreement, to the public.

32. The term “Effective Date” as used herein shall refer to the latest of the
following dates: (a) the date that the last signatory to the Agreement has
executed the Agreement; and (b) the date that the Court enters the Stipulations
of Dismissal. In the event that this Agreement does not become effective, this
Agreement shall be treated as materials received pursuant to Fed. R. Evid. 408.

33. All recitals are incorporated herein as material provisions of this
Agreement. The captions and headings of the Sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement. Unless the context of this Agreement clearly requires otherwise:
(a) references to the plural include the singular, the singular the plural, and
the part the whole, (b) references to one gender include all genders, (c) “or”
has the inclusive meaning frequently identified with the phrase “and/or,”
(d) “including” has the inclusive meaning frequently identified with the phrase
“including but not limited to” or “including without limitation,” (e) references
to “hereunder,” “herein” or “hereof” relate to this Agreement as a whole, and
(f) the terms “dollars” and “$” refer to United States dollars. Section and
subsection references are to this Agreement as originally executed unless
otherwise specified. Any reference herein to any person shall be deemed to
include the heirs, personal representatives, successors and permitted assigns of
such person. Any reference herein to a corporate entity shall be deemed to
include the entity’s past and present parents, subsidiaries, affiliates,
predecessors, and successors and each of the assigns of any of the foregoing.

34. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

35. Each Party agrees that the United States District Court for the Eastern
District of Pennsylvania shall retain jurisdiction to enforce the Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

Case No. 99-CV-2332    20   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the 23rd day
of October, 2006.

 

 

  THE UNITED STATES OF AMERICA DATED: 10/23/06   BY:  

/s/ JAMES G. SHEEHAN

    PATRICK L. MEEHAN     United States Attorney     JAMES G. SHEEHAN    
Associate United States Attorney

 

Case No. 99-CV-2332    21   



--------------------------------------------------------------------------------

DATED: 10-23-06   BY:  

/s/ JOYCE R. BRANDA

    JOYCE R. BRANDA     Deputy Director     MICHAL L. TINGLE     DAVID T.
SHAPIRO     Trial Attorneys     Commercial Litigation Branch     Civil Division
    United States Department of Justice

 

Case No. 99-CV-2332    22   



--------------------------------------------------------------------------------

DATED: 10/23/06   BY:  

/s/ GREGORY E. DEMSKE

    GREGORY E. DEMSKE     Assistant Inspector General for Legal Affairs    
Office of Counsel to the Inspector General     Office of Inspector General    
United States Department of Health and Human Services

 

Case No. 99-CV-2332    23   



--------------------------------------------------------------------------------

DATED: 20 Oct 2006   BY:  

/s/ LAUREL C. GILLESPIE

    LAUREL C. GILLESPIE     Deputy General Counsel     TRICARE Management
Activity     United States Department of Defense

 

Case No. 99-CV-2332    24   



--------------------------------------------------------------------------------

DATED: 10/20/06   BY:  

/s/ KATHLEEN McGETTIGAN

    KATHLEEN McGETTIGAN     Deputy Associate Director     Center for Retirement
& Insurance Services     United States Office of Personnel Management

 

Case No. 99-CV-2332    25   



--------------------------------------------------------------------------------

DATED. 10/20/2006   BY:  

/s/ J. DAVID COPE

    J. DAVID COPE     Assistant Inspector General for Legal Affairs     United
States Office of Personnel Management

 

Case No. 99-CV-2332    26   



--------------------------------------------------------------------------------

  MEDCO HEALTH SOLUTIONS, INC. DATED: 23 Oct 2006   BY:  

/s/ Elizabeth S. Ferguson

    Elizabeth S. Ferguson     Vice President, Litigation and Government Programs
DATED: 23 Oct 2006   BY:  

/s/ William McDaniels

    William McDaniels     Counsel for Medoo Health Solutions, Inc.

 

Case No. 99-CV-2332    27   



--------------------------------------------------------------------------------

  DIANE M. COLLINS DATED: 10/20/06   BY:  

/s/ Diane M. Collins

    Diane M. Collins DATED: 10/23/06   BY:  

/s/ Jack Fernandez

    Jack Fernandez     Counsel for Diane M. Collins

 

Case No. 99-CV-2332    28   



--------------------------------------------------------------------------------

  GEORGE BRADFORD HUNT- RELATOR DATED: 10-20-06   BY:  

/s/ George Bradlord Hunt

    George Bradlord Hunt DATED: 10.23.06   BY:  

/s/ Marc S. Raspanti

    Marc S. Raspanti     Alison Duncan     Counsel for George Bradford Hunt

 

Case No. 99-CV-2332    29   



--------------------------------------------------------------------------------

  WALTER WILLIAM GAUGER - RELATOR DATED: Oct. 20, 2006   BY:  

/s/ Walter William Gauger

    Walter William Gauger DATED: 10.23.06   BY:  

/s/ Marc S. Raspanti

    Marc S. Raspanti     Alison Duncan     Counsel for Walter William Gauger

 

Case No. 99-CV-2332    30   



--------------------------------------------------------------------------------

  JOSEPH PIACENTILE - RELATOR DATED: Oct 19, 2006   BY:  

/s/ Joseph Piacentile

    Joseph Piacentile DATED: Oct 19, 2006   BY:  

/s/ David Stone

    David Stone     Counsel for Joseph Piacentile

 

Case No. 99-CV-2332    31   